Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 10/17/2017. It is noted, however, that applicant has not filed a certified translation of the KR10-2017-0134583 application as required by 37 CFR 1.55.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 11/24/2020, 05/11/2021, and 01/06/2022. was filed after the mailing date of the application on 11/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The Drawings were submitted on 01/07/2021. The Drawings are acceptable.

Specification
	The Specification was submitted on 11/24/2020.The Specification is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO2019/194402, published 10/10/2019, see US 11130838 B2 for references), Choi et al (KR20090056014A, filed 06/03/2009), Lowe et al (A.B. Lowe, Polym. Chem., 5, 4820-4870 (2014)) and Kiyoshi(WO2015005546, published 01/15/2015).
	Regarding Claim 1, Lee discloses a cardo-based binder resin, a black matrix, a color filter, and a display apparatus including the same (Abstract). More specifically, Lee discloses a cardo-based binder resin, represented by Chemical Formula 1 shown below (Column 3 Line 64 - Column 5 Line 9) : 

    PNG
    media_image1.png
    210
    696
    media_image1.png
    Greyscale

Wherein R1 and R2 are hydrogen or represented by Formula 2:

    PNG
    media_image2.png
    121
    351
    media_image2.png
    Greyscale

And the undefined moiety attached to site X6 is the linkage to Chemical Formula 1.
X1-X6 are a substituted or unsubstituted alkylene group or substituted or unsubstituted alkylene oxide group. 
Y1-Y2 are selected from the group consisting of a substituted or unsubstituted alkylene group; a substituted or unsubstituted cycloalkylene group; a substituted or unsubstituted cycloalkenylene group; and a substituted or unsubstituted arylene group,
R3 to R5 are the same as or different from each other, and each independently hydrogen; or a substituted or unsubstituted alkyl group, 
A1 to A4 are the same as or different from each other, and each independently selected from the group consisting of hydrogen; deuterium; a halogen group; a nitrile group; a nitro group; a hydroxyl group; an ester group; an imide group; an amide group; a substituted or unsubstituted alkoxy group; a substituted or unsubstituted alkyl group; a substituted or unsubstituted cycloalkyl group; a substituted or unsubstituted alkenyl group; a substituted or unsubstituted cycloalkenyl group; a substituted or unsubstituted silyl group; a substituted or unsubstituted boron group; a substituted or unsubstituted phosphine oxide group; a substituted or unsubstituted phosphine group; a substituted or unsubstituted sulfonyl group; a substituted or unsubstituted amine group; a substituted or unsubstituted aryl group; and a substituted or unsubstituted heteroaryl group, and a1 to a4 are an integer of 0 to 4, and when a1 to a4 are 2 or greater, structures in the parentheses ( ) are the same as or different from each other.
Lee further defines the meaning of “substituted or unsubstituted” and gives moieties with examples in Column 8 Line 38 to Column 11 Line  57. 
Lee discloses an embodiment in Synthesis Example 2 (Column 21-23) wherein the cardo binder resin described is composed of three different embodiments of Chemical Formula 1 – disclosed therein as Chemical Formula 3, 4, and 5. 
Lee also discloses a photosensitive composition containing the aforementioned cardo resin(s), but also a multifunctional monomer, a photoinitiator, a solvent, and a colorant (Column 15, Lines 59-63). Lee further discloses that the monomer may be any one or more of unsaturated carboxylate esters, aromatic vinyls, unsaturated ethers, unsaturated imides, and acid anhydrides such as those listed from Column 17 Line 19 – Column 18 Lines 5. The photoinitiator is disclosed by Lee as not being particularly limited so long as it photogenerates radical species – specific families of compounds include acetophenones, biimidazoles, triazines, and oximes, further discussed with examples from Column 18 Line 26 – Column 19 Line 10. Lee discloses propylene glycol methyl ether acetate (PGMEA) as the solvent of choice in some examples, but a full list of preferred solvents is given on Column 19 Lines 30-41. Concerning colorants, Lee discloses carbon black as a pigment of choice, but does disclose that as necessary a blend of organic pigments may be used (Column 16, Lines 56-68). 
	Lee does not teach a substitution at the -OH positions between X3/X1 and X2/X4, but does teach a hydrogen atom at that position.
	Choi teaches a resin composition including an adhesion curing promoter, an alkali-soluble resin binder, a multifunctional monomer having an ethylenically unsaturated bond, a photoinitiator, and solvent in [0010]. The adhesion promoter as taught has the chemical formula disclosed below from [0011]:

    PNG
    media_image3.png
    122
    208
    media_image3.png
    Greyscale

Wherein R1-3 are each independently a C1-8 alkyl, alkoxy, and/or aromatic group; at least one is an alkoxy group, Rx is an alkylene group of C2-C8, and n is 1 or 2.
	Choi also teaches a resin composition wherein the resin may include a resin binder of Formula 2 disclosed in [0017]-[0019] and/ or one of a repeating unit represented by Formula 3, shown below disclosed in [0022]-[0023]

    PNG
    media_image4.png
    211
    634
    media_image4.png
    Greyscale

Wherein Rx is the product of a reaction of a 5-membered carboxylic anhydride to form an ester bond, and Ry is selected from a hydrogen, methacryloyl, or acryloyl group. 
	Choi teaches a monomer in [0025], where the monomer may be mono or polyfunctional. The polymerization initiator as taught by Choi is most preferably a biimidazole compound. Specific embodiments of the biimidazole are given in [0027]-[0028]. Choi teaches preferred embodiments of solvent systems in [0028]. Regarding colorants, Choi teaches pigments to be used in coloring the composition in [0067], wherein the composition may be colored with one or multiple pigments. 
	Kiyoshi teaches a black photosensitive composition and a light blocking layer using the same. Kiyoshi teaches an organic resin binder that may be a cardo resin, polyimide resin, acrylate resin, polyurethane resin, or a combination thereof (page 6, lines 212-218). The resin may have a molecular weight of between about 1,000 and 100,000 g/mol (pg 6, line 219-224). A preferred embodiment of the resin is a cardo resin of the Formula 1, shown below, with R-substitutions detailed in Pg. 6, Lines 230-243:

    PNG
    media_image5.png
    147
    492
    media_image5.png
    Greyscale

Kyoshi additionally teaches that the composition may include a solvent such as those listed in Pg 12-13 Lines 460-506, a photoinitiator as taught in pages 10-11 Lines 399 – 452, a pigment or colorant comprising lignin black as taught from page 3-6 lines 109-207, and a monomer as taught in pg 9-10 lines 362 -397. 
It would have been obvious before the effective filing date of the claimed invention to combine teachings from Lee, Kyoshi, and Choi to arrive at the claimed invention. All three teach a composition containing an initiator, a monomer having an unsaturated bond to be polymerized, an initiating species, a pigment, and a solvent. All three additionally teach a cardo resin component. Lee’s claimed structural unit for the composition resin most closely maps onto the instant resin structure – but does not feature moieties that map onto Formula 3 and 4 in the claimed invention. Kyoshi’s cardo resin maps onto some structural facets of the instant structure, but like Lee fails to feature moieties that map onto formulas 3 and 4 in the claimed invention. Choi teaches a resin composition having a methacryloyl or acryloyl substituent on Ry – the presence of these substituents in the resin is coupled with the presence of a thiol-based siloxane adhesion promoter. Thiols readily react with methacryloyl and acryloyl moieties through a well-known Michael-addition reaction mechanism as discussed in A.B. Lowe, Polym. Chem., 5, 4820-4870 (2014), and as such a person having ordinary skill in the art would be able to envision products wherein the cardo resin taught in Choi has already reacted with the adhesive promoter from Choi to arrive at the claimed invention (See MPEP 2116.01), and knowing the adhesive properties of the promoter, could find motivation to select such a product in effort to gain an advantage such as increased substrate adhesion. Claim 1 is thus held obvious.

Regarding Claim 2, Lee, Kyoshi, and Choi meet the limitations regarding Claim 1 as discussed above.
Lee teaches that the cardo-based resin may be between 2,000 and 100,000 weight-average molecular weight, more preferably between 3,000 and 40,000 ([0067]). However, it should be recognized that preferred embodiments are not the sole teaching of a reference. This overlaps the encompassed range in the instant claim. Choi discloses binder resins having a molecular weight of 20,000g/mol (see 0080).
Kiyoshi, as discussed above, teaches a composition that may include a cardo resin as the organic binder resin, the organic binder resin having a molecular weight between 1,000 and 100,000 g/mol. Kyoshi does discuss a particular embodiment of the resin wherein a cardo resin is selected with a molecular weight of 1000-20,000 and more preferably 3000-10,000 g/mol – however, preferred embodiments are not the sole teaching of a reference.
In light of Lee, Kyoshi, and Choi’s teachings, it would have been obvious for a person having ordinary skill in the art to select a cardo resin for incorporation into a composition, such resin having a molecular weight between 1,000 and 100,000 g/mol. The selection of a resin composition would necessarily involve consideration of the molecular weight – a person having ordinary skill in the art would consider resins based on the required viscosity of the final composition, the concentration of reactant groups present in the resin (if any), and the solubility of the resin in the solvent of choice used in the composition. As such, a person having ordinary skill would be well equipped to take the teachings of the aforementioned references and use them as a guide to obtain an optimally-designed composition with regards to viscosity, solubility of the resin species. As such, Claim 2 is held obvious.
	

Regarding Claim 3, Lee teaches a composition wherein the cardo binders are present in 0.5-10 wt% of the composition (Claim 9), though Lee does teach an embodiment wherein the cardo binder resin is composed of multiple species of cardo resin as discussed above. Lee teaches a composition wherein the colorant (pigment) is present in 1-50% by weight, the initiator is present in 0.1-10% by weight, and the unsaturated monomer compound is present in 1-20% by weight. 
Choi teaches a composition having 1-20% binder resin, 1-20% unsaturated monomer (5-50% when based on the solid content of the resin composition) ([0064]), 0.1-20% initiator ([0042]), and 1-25% colorant by weight ([0029]). Choi additionally teaches that going higher than 20% by weight of monomer might cause issues with resolution – that the adhesion of the resin layer is excessive and the pattern is lost during development (0064). Choi does not teach the presence of multiple cardo binder resins.
Kyoshi teaches a composition including 1-60wt% of a colorant comprising lignin black, 0.5-20wt% organic binder resin (such as a cardo resin), 1-10wt% photopolymerizable monomer, 0.1wt% to 10wt% of the initiator species, and the balance to 100wt% being solvent (Page 2, Lines 51-55)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take teachings from Lee, Kyoshi, and Choi and combine them in a way that would arrive at the claimed invention. A person having ordinary skill would have recognized the teachings of Lee lend to a resin formulation containing more than one species of resin by chemical structure, and upon viewing the taught ranges for the components of Lee, Choi, and Kyoshi would be able to determine viable ranges for the relative amount of ingredients in a formulation. As such, a person of ordinary skill would find it routine experimentation to extend the ranges taught by Lee, Choi, and Kyoshi – even as Choi warns that exceeding their taught range may result in issues, because of the nature of the materials being worked with. Given the range of materials disclosed in preferred embodiments by Lee, Choi, and Kyoshi, a person having ordinary skill would find it facile to test formulations they envisioned as being able to overcome the limitations proposed by Choi. Such experimentation would constitute optimization around the processability of the final film – the adhesion of the film to a substrate and its resultant strength, an optimization that would impart an advantage over formulations that are not optimized. As such, there is motivation to combine and extend the ranges taught and claim 3 is held obvious.

Regarding Claim 4, Lee teaches a photoinitiator species in the composition as not being particularly limited so long as it generates radical species – specific families of compounds include acetophenones, biimidazoles, triazines, and oximes, further discussed with examples from Column 18 Line 26 – Column 19 Line 10.
The photopolymerization initiator as taught by Choi is most preferably a biimidazole compound. Specific embodiments of the biimidazole are given in [0027]-[0028].
The initiator as taught by Kyoshi  may be a photopolymerization initiator as discussed above with regards to claim 1, as taught in pages 10-11 Lines 399 – 452. 
It would have been obvious to use the taught initiators or a combination of the initiators of Lee, Kyoshi, and Choi to arrive at the claimed invention. The use of initiators in polymerization systems is well known and well documented in the art – a person having ordinary skill in the art would be able to select a photopolymerization initiator, radical initiator, or combination of the two, according to the chemistries present in their intended composition – particularly since many photopolymerization initiators operate by the generation of radicals (many photopolymerization initiators are radical initiators . As such, claim 4 is held obvious.

Regarding Claim 5, Lee, Choi and Kyoshi  teach the claim limitations as discussed above. Kyoshi, Lee, and Choi all discuss the presence of their taught resins in use for color filters (layers designed to block out all but a specific set of wavelengths of light). Lee discloses the color filter as part of an embodiment in Column 20 Lines 23-37, comprising a black matrix made from the composition taught. Choi similarly discloses a black matric used for creating a color filter in [0004] .  Kyoshi describes an embodiment wherein the composition is used to generate a light blocking layer described in pg 14 - 15 Lines 544-592, wherein the light blocking layer is generated and then used to generate a color filter described in pg 15-18  Lines 592-End. 
In light of the aforementioned references, it would have been obvious before the effective filing date of the claimed invention to envision a light blocking layer to be used in a display device comprising the photosensitive composition. Lee, Choi, and Kyoshi’s taught resins read on the claimed invention and teach the formation of layers that are either explicitly disclosed as light-blocking (Kyoshi), or are types of light-blocking layer (color filters – Lee and Choi). A person having ordinary skill in the art would, with the teachings of the aforementioned references, be able to envision a composition like that taught (a known product) and envision a further use for it as taught by the references (the light blocking layer or color filter). As such, claim 5 is held obvious.

Regarding Claim 6, as discussed above, Kiyoshi discloses the use of the light blocking layer in a color filter, as well as for display panel materials (page 1, lines 11-20). Also, as discussed above with regard to claim 5, Lee and Choi disclose that their compositions are used in generating black matrices and color filters for use in electronic devices. 
In light of the teachings of the aforementioned references, it would have been obvious before the effective filing date of the claimed invention for a person having ordinary skill in the art to envision a light blocking layer created from the taught compositions and to further use them so as to create a “specific-purpose” layer such as a color filter or black matrix for a display panel. To do so, as mentioned above, would be to take a known material and generate a known product from it to be used in a known device. As such, Claim 6 is held obvious.

Claim(s) 7-9, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO2019/194402, published 10/10/2019, see US 11130838 B2 for references), Choi et al (KR20090056014A, filed 06/03/2009), Lowe et al (A.B. Lowe, Polym. Chem., 5, 4820-4870 (2014)) and Kiyoshi( WO2015005546, published 01/15/2015), and further in view of Han et al (WO 2012091401, published 07/05/2012) and Kim (KR 20170111133, published 10/12/2017). 
Regarding Claim 7, Lee, Kyoshi, and Choi meet the claim limitations as discussed above in regards to Claim 6. Kim discloses a composition for making a color filter from a colored photoresin ([0001]) and an image display device, wherein the display device may be an OLED, LCD, and a flexible display device. ([0161]) 
 However, none of the aforementioned references teach a controller as a part of the claimed electronic display device. 
This limitation is met by Han, who discloses a black composition to be used in a black matrix and color filter to be used in an LCD display ([1]). Han describes an LCD device in [13], an  LCD touch panel including a touch panel, a controller, and a driver, wherein the controller recognizes transmitted signals from the rest of the panel components and converts it to a digital signal so the signal coordinates are displayed. The light blocking layer as taught by Han is used to prevent color mixing from three pixels in the LCD, and is applied to the taught touch panel ([14]) at the peripheral region between it an LCD panel.
In light of Han’s teaching amid the other references, it would have been obvious to incorporate a light blocking layer into an electronic display device. A person having ordinary skill in the art would be able to see the teachings of Lee, Kyoshi, Kim, and Choi describing black or colored compositions and their use in light blocking layers and products created therefrom, and see how they could be applied to Han’s teaching of an electronic LCD display device having a light blocking layer set inside to prevent color mixing. Such a person would also see the advantage the inclusion of a light blocking layer set inside the device as described – preventing the leakage of light or color mixing from different colored pixels means the reduction of aberrations and anomalies in the final product display. As such, there is motivation to combine the known compositions and the known device from the references. Claim 7 is held obvious.

Regarding Claim 8, Lee, Kyoshi, Han, Kim, and Choi disclose the claim limitations with regards to claim 7. Lee is silent on the exact type of display device its taught matrix may be used in but Kyoshi teaches that the composition may be used to make materials for an organic light emitting device (EL) (pg 1, lines 14-20) or an LCD display. Likewise, Kim discloses the use of the taught composition for use in an LCD or OLED device ([0161]).
Choi and Han both disclose the use of their compositions in LCD displays (Han – [13]; Choi – [0004]). 
A person having ordinary skill in the art would have been able to envision a device comprising the taught features of the references above before the effective filing date of the claimed invention. Such a person would have been able to take the LCD device panel with the controller as taught by Han, and alternate the LCD display with an organic EL one as taught by Kyoshi or Him. Both LCD devices and organic EL devices may make use of light-blocking layers to define regions between pixels and to help prevent color mixing – as such there is motivation to combine the teachings of the references (a light blocking layer from a composition to be used in a display device) in the case of either an LCD or organic EL display, as both would benefit from a light blocking layer that serves to prevent color mixing and thus reduce/prevent aberrations or anomalies in the display. 

Regarding Claim 9, Lee, Choi, Han, Kim, and Kyoshi meet the limitations as discussed in Claim 8 above.
Lee, Han, and Choi are silent on the presence of their taught compositions in organic electronic displays.
This limitation is met by Kyoshi and Kim – the former of which teaches that their taught composition may be used to make materials for an organic light emitting device (EL) (pg 1, lines 14-20) , and the latter of which discloses an OLED specifically ([0161]). 
It would have been obvious for a person having ordinary skill in the art to arrive at the claimed invention before the effective filing date of the invention – taking the taught components of the LCD display from Han as described above and alternating them to accommodate an organic device. Kyoshi’s teaching that the taught composition may be used for a layer in an EL device, coupled with Kim’s teaching of the taught layer in an OLED and/or flexible display, would allow a person having ordinary skill to combine the taught components  - there is motivation to use a light blocking layer in an OLED device so as to refine the image and avoid anomalies on the display. A person having skill in the art, knowing this, would be motived to combine in an attempt to avoid such anomalies. As such, Claim 9 is held obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,8, and 9 of copending Application No. 17/102,606 (reference application) Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons listed below:
Regarding Claim 1, the composition comprises the same ingredients as the reference claim 1 – a resin, a reactive unsaturated monomer, a pigment, an initiator, and a solvent. The skeletal structure of the cardo resin and substituents taught in Formulas 1-4 are identical. The differences between the two claimed resins comes in their substitutions – the instant resin composition lays claim to embodiments of alkyl, aryl, and related moieties having C1-C60 carbon atoms while the reference resin claims a broader scope of moieties and moieties having C1-C30 carbons. Additionally, the reference application uses the transitional phrase “comprising” to describe the ingredients of the claimed composition – and the ingredient (A) recites a resin “including a repeating unit”. The open-ended nature of this claim’s transitional phrases implies the composition may include more than just the claimed materials (See MPEP 2111.03). It would not be difficult for a person having ordinary skill to envision a composition having more than one resin with a repeating unit characterized by reference claims’ Formulas 1-4 and that the composition containing such a blend would be able to function. Such a composition would read directly on the instant claim.
In light of the reference application claim 1, it would have been obvious to arrive at the instant claim 1. The reference claim 1 details moieties having an extended range of carbon atoms over the reference claim’s ranges – but a person having ordinary skill would recognize that extension of those ranges (from C1-30 to C1-60, for example), would mark routine experimentation to optimize the viscosity and chemical compatibility of the composition components. As discussed above, a person having ordinary skill would recognize the open-ended nature of the transitional phrase used to describe the composition and envision a composition wherein “a resin including a repeating unit represented in Chemical formula 1…” means a resin wherein there are two species or more of the claimed repeating unit. 

Regarding Claim 2, The instant application recites two specific molecular weight ranges for the cardo resin blend disclosed. The reference application claim 2 details one cardo resin having a molecular weight between 1,000g/mol and 100,000g/mol. As polymers are never truly monodisperse, the reference composition inherently claims a blend including a set of polymers having between 3000-5000 and 7000-9000 molecular weight. A person having ordinary skill in the art, knowing that polymers are inherently not monodisperse and recognizing the open-endedness of the transitional phrases in reference claim 1 discussed above, would be able to envision the instant claim’s composition. 

Regarding Claim 3, the instant application’s Claim 3 is close to that of the reference application’s claim 8, save the substitution of the reference claim’s “wherein the two or more kinds of cardo binders (A) is contained…” for the instant claim’s “…comprises: the resin including the chemical formula 1…”. As the instant claim 

Regarding Claim 4, the reference claim 9 claims a composition wherein the initiator comprises one or more of a photopolymerization initiator and a radical polymerization initiator. The instant application claims an initiator including a photopolymerization initiator, a radical initiator, or a combination thereof. As the reference claim recites a combination of two elements – a photopolymerization initiator and a radical polymerization initiator, it would have been facile for a person having ordinary skill to use that teaching to arrive at a combination as recited in the instant claim. Additionally, a person having ordinary skill in the art would be aware of the suitability of individual species used in a combination like that taught by the reference application and as such would find it obvious to pick one of a photopolymerization or radical polymerization initiator to attempt using unless there was a particular chemical limitation that necessitated the use of a combination. As such, it would have been obvious to arrive at the instant claim 4 in light of the reference claim 9.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Conclusion
No Claim is Allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW PRESTON TRAYWICK whose telephone number is (571)272-2982. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.P.T./Examiner, Art Unit 1737            /DUANE SMITH/                                                  Supervisory Patent Examiner, Art Unit 1737